Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 1 of 23

 

IN THE UNITED STATE DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

 

McRae Law Firm, PLLC :
Plaintiff :
V. : Cause No.:3-(QA-Cu-a¥ -CLur-1FA
Barry Wade Gilmer, Individually ;
And DBA Gilmer Law Firm, PA; ‘
Gilmer Law Firm, A Professional :

Association AKA Gilmer Law Firm, PA; — ;
Gilmer Law Firm, PLLC ;
(Business ID 1041903) And :
Matthew Wade Gilmer Individually ‘

Defendants :

 

NOTICE OF REMOVAL BY MATTHEW WADE GILMER
IN HIS INDIVIDUAL CAPACITY

 

COMES NOW the Defendant, Matthew Wade Gilmer, Individually, and files this Notice
Of Removal pursuant to 28 USCA Title 28, Part IV, Chapter 89 et seq.and would most respectfully
show unto the Court the following, to wit:

REMOVAL CIVIL PROCEDURE

L, Matthew Wade Gilmer, individually, hereinafter “Matthew Wade Gilmer” hereby
removes this civil action pursuant to 28 U.S.C.A. § 1441, 1443, and 1446-1449 (West). Matthew
Wade Gilmer alleges federal jurisdiction pursuant to the first-to-file rule, claim splitting doctrine,
and constitutional infringements as set forth below. The Complaint which Matthew Wade Gilmer

hereby removes is attached hereto as Exhibit A.
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 2 of 23

FEDERAL SUBJECT MATTER JURISDICTION EXISTS
2. Plaintiff, McRae Law Firm, PLLC, hereinafter “McRae” presently has two civil
actions pending against Matthew Wade Gilmer. The first action was filed in this Court on May
24, 2017 under Cause No. 3:17-cv-00412-CWR-FKB. See Ex B. The second suit was filed
against Matthew Wade Gilmer in state court on February 5, 2019. The first lawsuit clearly cites
federal law on its face and alleges federal subject matter jurisdiction:

JURISDICTION AND VENUE

13. [Matthew Wade Gilmer’s] conduct and actions
occurred within the judicial district encompassed by the United
States District Court for the Southern District of Mississippi,
northern Division. The Plaintiffs’ cause of action involves a Federal
Question per 28 U.S.C. 1331 and also involves state law claims. One
or more of the Defendants are resident citizens of the counties
included in this judicial district.

14. This Court has federal question jurisdiction pursuant
to 18 U.S.C. § 1962(a), (b), and (c), in conjunction with 18 U.S.C.
§ 1964 and under the federal common law of federal civil conspiracy
and federal aider/abetter liability. See Ex. B at P5, (13-14

3. McRae’s second lawsuit flowing from state court was served upon Matthew Wade
Gilmer on February 5, 2019. See Ex. A. The basis of McRae’s two actions against Matthew Wade
Gilmer are founded solely upon one alleged actionable wrong. The actionable wrong which McRae
complains of is identical between the two actions as it relates to Matthew Wade Gilmer. Matthew
Wade Gilmer would show that the venue in which the first suit was filed is the proper venue and
that service of an amended pleading can cause removal jurisdiction.

4. The first-to-file doctrine announced above will be discussed later in this Notice.
Matthew Wade Gilmer would show that McRae has attempted to avoid federal jurisdiction by

notice pleading the state court action (Ex. A) . However, McRae cannot overcome the fact that
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 3 of 23

McRae has pled identical facts against Matthew Wade Gilmer in federal court first and now in
state court. Pursuant to the citations of law below, federal subject matter jurisdiction now exists
and this Court now has jurisdiction over the state court complaint:

“A plaintiff who has both federal and state causes of action may
choose to ignore the federal claims and pursue only the state claims
in state court. The defendant is entitled to have the case removed to
federal court, however, if the plaintiff is attempting to avoid having
an essentially federal claim adjudicated in a federal forum merely
by artfully drafting the complaint in terms of state law. Nevertheless,
the federal question must be an essential element of the plaintiff's

complaint to provide grounds for removal.”

People of State of Ill. v. Kerr-McGee Chem. Corp., 677 F.2d 571,
575 (7th Cir. 1982) citing Pan American Petroleum Corp. v.

Superior Court, 366 U.S. 656, 663, 81 S.Ct. 1303, 1307, 6 L.Ed.2d
584 (1961); Great Northern Railway Co. v. Alexander, 246 US.
276, 282, 38 S.Ct. 237, 239, 62 L.Ed. 713 (1918); Jones v. General
Tire & Rubber Co., 541 F.2d 660, 664 (7th Cir. 1976). Phillips
Petroleum Co. v. Texaco Inc., 415 U.S. 125, 127, 94 S.Ct. 1002,
1003, 39 L.Ed.2d 209 (1974); Gully v. First National Bank, 299 U.S.
109, 112, 57 S.Ct. 96, 97, 81 L.Ed. 70 (1936); Nuclear Engineering
Co. v. Scott, 660 F.2d 241, 249 (7th Cir. 1981); Jones v. General
Tire & Rubber Co., 541 F.2d 660, 664 (7th Cir. 1976). Nuclear
Engineering Co. v. Scott, 660 F.2d 241, 249 (7th Cir. 1981); Jones
v. General Tire & Rubber Co., 541 F.2d 660, 664 (7th Cir. 1976)

 

Matthew Wade Gilmer respectfully alleges that McRae has attempted to evade federal court by
“drafting the [second] complaint in terms of state law.” For this reason, Matthew Wade Gilmer

alleges that federal jurisdiction exists as it appears on the face of both Complaints.
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 4 of 23

PROCEDURAL FACTS

5. Matthew Wade Gilmer is an attorney licensed to practice law in all state and federal
courts of Mississippi. Matthew Wade Gilmer was admitted to the practice of law on April 14, 2014
with prompt admission to this Court, the Federal Fifth Circuit Court Of Appeals and all state courts
of Mississippi. Barry W. Gilmer is the father of Matthew Wade Gilmer.

6. In May of 2012, Bobby Leon Gibson employed Barry W. Gilmer to represent Mr.
Gibson for the negligence and tortious administration of Mr. Gibson’s wife’s estate by attorney
Joe Montgomery of Hattiesburg, Mississippi.

7. Mr. Gibson was referred to Barry W. Gilmer by Thomas Matthews, III, of Wiggins,
Mississippi. Attorney Matthews sought the services of Barry W. Gilmer by contacting Attorney
Seth C. Little who was the employee of Barry W. Gilmer at that time. Matthews and Gibson did
not seek to associate Seth C. Little on the Gibson matter. Gibson did employ Barry W. Gilmer to
represent Gibson exclusively and the same is not contested by Plaintiff.

8. Prior to Matthew Wade Gilmer becoming a lawyer, Barry W. Gilmer filed two
state court civil actions against Joe Montgomery for the negligent administration of Gibson’s
wife’s estate. Barry W. Gilmer and Seth C. Little entered their appearances and contributed to each
state court action functioning exclusively through Gilmer Law Firm, PA. Thomas Matthews was
to keep Mr. Gibson informed of the trial court proceedings and serve as the liaison between Barry
W. Gilmer, Seth C. Little and Mr. Gibson. Barry W. Gilmer filed numerous pleadings in the state
court actions and caused the pleadings to become adjudicated. The outcome of the trial court
proceedings were not favorable toward Mr. Gibson. Barry W. Gilmer and Seth C. little each agreed

that the Gibson trial court matter should become appealed. Barry W. Gilmer and Seth C. Little
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 5 of 23

cooperatively filed appellate proceedings on behalf of Mr. Gibson with Little serving as the
scrivener.

9. As appellate proceedings became underway, Seth C. Little terminated his
employment with Barry W. Gilmer. Seth C. Little took the position that the Gibson case belonged
to Barry W. Gilmer but Seth C. Little wished to continue work on the case under a written fee
sharing agreement which then existed between Barry W. Gilmer, Seth C. Little and Thomas
Matthews, III.

10. The Mississippi Supreme Court ruled heavily in favor of Mr. Gibson finding that
Joe Montgomery caused Mr. Gibson to receive nothing from Gibson's wife's estate. Barry W.
Gilmer and Seth C. Little worked together to cause a mediation proceeding between Gibson, Joe
Montgomery and the law firm owned and operated by Joe Montgomery. The mediation proceeding
was successful and a recovery in the sum of $750,000 was procured by Barry W. Gilmer acting as
lead counsel with Seth C. Little attending. The earned fee of $300,000 was evenly split among the
attorneys.

11. ‘At all times material hereto Matthew Wade Gilmer never rendered any service
whatsoever to Bobby Gibson. Matthew Wade Gilmer never entered an appearance on the record
for Mr. Gibson in the state trial court proceedings. Matthew Wade Gilmer never entered an
appearance in the state appellate court proceedings. Matthew Wade Gilmer never contributed any
work to the Gibson matter whatsoever.

12. As mentioned above, Seth C. Little terminated his employment with Barry W.
Gilmer. At sometime after Seth C. Little terminated his employment with Barry W. Gilmer but
before the Gibson settlement proceeds were disbursed, Seth C. Little became employed by McRae

Law Firm, PLLC, hereinafter “McRae”. Seth C. Little engaged in connivance and used limited
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 6 of 23

resources of McRae to further Gibson litigation. Barry W. Gilmer and Matthew Wade Gilmer were
never placed on notice that McRae had any involvement in the Gibson matter. Matthew Wade
Gilmer takes the position that Chuck McRae did no work in the Gibson matter regardless of the
actions of Seth C. Little.

13. On May 24, 2017 McRae sued Barry W. Gilmer, Seth C. Little, Thomas Matthews,
III, and CNA Insurance, Gilmer Law Firm, PLLC, and Matthew Wade Gilmer individually in this
Court, McRae Law Firm, PLLC, v. Gilmer et al, Cause No. 3:17-cv-00412-CWR-FKB. See the
Second Amended Complaint, Ex. B.

14. ‘It is very important to note that Ex. B, Cause No. 17-412, is the first occurrence
in time that Matthew Wade Gilmer has been individually sued by McRae with regard to the
Gibson matter.

15. ‘It is undisputed that Matthew Wade Gilmer signed the Gibson disbursement
checks.! The face of McRae’s Complaint (Ex. B) in this Court alleges that Matthew Wade Gilmer
engaged in a RICO operation, cites federal case law and alleges that the Gibson disbursement is a
major event, if not the sole event that Matthew Wade Gilmer’s alleged violation of federal law is
predicated upon. See Ex B.

16. ‘Prior to suing Matthew Wade Gilmer in federal court, McRae sued Barry W. Gilmer
in the Hinds County, Mississippi Chancery Court. Matthew Wade Gilmer has never been a named
party in said litigation. Recently, McRae sought to add Matthew Wade Gilmer individually to the

state court litigation. On February 5, 2019, the day that trial commenced in state court, the state

 

' Matthew Wade Gilmer has given testimony that his father, Barry W. Gilmer, had become ill and listed Matthew
Wade Gilmer as the sole signator on Barry W. Gilmer's trust account. Matthew Wade Gilmer has given testimony that
he was merely the scrivener and agent of Barry W. Gilmer who was instructed to sign certain checks without
knowledge of the factual basis the checks were predicated upon. Barry W. Gilmer has confessed these facts and sworn
testimony before the Hinds County, Mississippi Chancery Court.
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 7 of 23

court trial judge granted McRae’s request to add Matthew Wade Gilmer to the litigation. The trial
judge ordered Matthew Wade Gilmer to submit to a deposition in seven days and appear and
defend himself at a trial on the merits set to commence on February 21, 2019.

17. On February 7, 2019 McRae served upon Matthew Wade Gilmer the state court
complaint attached hereto as Ex. A. Said state court complaint brings suit against Matthew Wade
Gilmer in his individual capacity and cites identical facts to the first-filed federal lawsuit. Matthew
Wade Gilmer now removes the state court action attached hereto as Exhibit A pursuant to the first-
to-file doctrine, claim splitting doctrine and the United States Constitution.

ARGUMENT IN FAVOR OF REMOVAL
I, McRae’s first-filed Complaint in federal court creates federal subject matter
jurisdiction.

18. McRae first sued Matthew Wade Gilmer in federal court on May 24, 2017. McRae
subsequently filed two amended complaints against Matthew Wade Gilmer. The present complaint
which controls the litigation is attached hereto as Ex. B. Said complaint clearly cites federal law
on its face. See Ex B. P5 913-14. The face of all three of McRae’s federal Complaints clearly cite
federal law. The face of all three of McRae’s federal court Complaints all cite the Gibson
transaction as the substantial basis of McRae’s claims against Matthew Wade Gilmer. See Ex. B
942-73. The state court complaint which Matthew Wade Gilmer removes today cites the exact
same transaction and factual basis. Pursuant to federal law, the first-to-file rule and claim splitting
doctrines apply and federal jurisdiction exists:

“The Fifth Circuit adheres to the general rule that the court in which
an action is first filed is the appropriate court to determine whether
subsequently filed cases involving substantially similar issues
should proceed.” Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 8 of 23

947, 950 (Sth Cir. 1997) (citing West Gulf Maritime Ass'n v. ILA
Deep Sea Local 24, 751 F.2d 721, 728 (Sth Cir. 1985); Mann Mfg.,
Inc. v. Hortex, Inc., 439 F.2d 403, 408 (Sth Cir. 1971)). ..... “The
first-filed court takes priority and determines whether the second
case must defer “[b]y virtue of its prior jurisdiction over the common

subject matter ....”!

Morgan v. Yellowjacket Oilfield Servs.. LLC, No. 2:16-CV-129,
2017 WL 2537430, at *3 (S.D. Tex. June 12, 2017)

** See Also **

Syntek argues that the “first to file” rule does not apply in this case
because neither the issues nor the parties are identical to those in the
Original Action. The rule does not, however, require that cases be
identical. The crucial inquiry is one of “substantial overlap”:

Once the likelihood of substantial overlap between the two suits had
been demonstrated, it was no longer up to the court in Texas to
resolve the question of whether both should be allowed to proceed.
By virtue of its prior jurisdiction over the common subject matter
and its injunction of suit involving that subject matter in Texas, the
ultimate determination of whether there actually was a substantial
overlap requiring consolidation of the two suits in New York
belonged to the United States District Court in New York.

Mann Mfg., 439 F.2d at 408. “[R]egardless of whether or not the
suits here are identical, if they overlap on the substantive issues, the
cases would be required to be consolidated in ... the jurisdiction first
seized of the issues.” Jd. at 408 n. 6; see also *951 TPM Holdings,
Ine. v. Intra—Gold Indus., Inc., 91 F.3d 1, 4 (1st Cir.1996)

Save Power Ltd. v. Syntek Fin. Corp., 121 F.3d 947, 950-51 (Sth
Cir. 1997)
Case 3:19-cv-00124-CWR-LRA Document 1 Filed 02/15/19 Page 9 of 23

The “first to file” rule is grounded in principles of comity
and sound judicial administration. “The federal courts long
have recognized that the principle of comity requires federal
district courts—courts of coordinate jurisdiction and equal
rank—to exercise care to avoid interference with each
other's affairs.” West Gulf, 751 F.2d at 728. “The concern
manifestly is to avoid the waste of duplication, to avoid
rulings which may trench upon the authority of sister courts,
and to avoid piecemeal resolution of issues that call for a
uniform result.”; see also Colorado River Water
Conservation Dist. v. United States, 424 U.S. 800, 817-20,
96 S.Ct. 1236, 1246-48, 47 L.Ed.2d 483 (1976).

Id at 950.
Adding New Facts:

We agree with the district court that a relator cannot avoid
[citation omitted] first-to-file bar by simply adding factual
details or geographic locations to the essential or material
elements of a fraud claim against the same defendant
described in a prior complaint. As the Third Circuit
explained, a relator who merely adds details to a previously
exposed fraud does not help “reduce fraud or return funds to
the federal fisc,” because “once the government knows the
essential facts of a fraudulent scheme, it has enough
information to discover related frauds.” U.S. ex rel. Branch
Consultants vy. Allstate Ins. Co., 560 F.3d 371, 378 (Sth Cir.
2009)

19. Matthew Wade Gilmer respectfully suggests that the holding in Save Power Ltd.
supra. causes the state court complaint to now become removable. Like Save Power Ltd. Matthew
Wade Gilmer was first sued by McRae in this federal Court and Matthew Wade Gilmer has become

sued later in time in state court under the same common nucleus of operative fact.
Case 3:19-cv-00124-CWR-LRA Document 1 Filed 02/15/19 Page 10 of 23

20. The federal court complaint (Ex. B) and the state court complaint (Ex. A) each are
predicated upon on one event, the Gibson disbursement. See. Ex B 942-73. Pursuant to United
States Supreme Court law as cited by the 9" Circuit Court Of Appeals, claims arising from one
substantial event cannot be separated between two courts of concurrent jurisdiction by the artful
(or inartful) pleading of the Plaintiff:

“Claims are not separate and independent of each other for the
purpose of section 1441(c) [removal] if multiple claims grow out of
a single actionable wrong. A single wrong cannot be parlayed into
separate and independent causes of action by multiplying the legal
theories upon which relief is sought or by multiplying defendants

against whom a remedy is sought for the same injury. Clarence E.

 

Morris, Inc. v. Vitek, 412 F.2d 1174, 1176 (9th Cir. 1969) citing

American Fire & Cas. Co. v. Finn (1951) 341 U.S. 6, 71 S.Ct. 534,

95 L.Ed. 702.)
If we consider Morgan, Save Power Ltd. and Vitek, together, applicable law holds that McRae’s
state court complaint should be removed to this Court because the first-to-file rule applies,
McRae’s first-filed federal complaint and the later filed state law complaint alleges facts which
substantially overlap with regard to Matthew Wade Gilmer individually. Therefore, state court
action brought against Matthew Wade Gilmer attached hereto as Ex. A is ripe for removal to this

Court.

10
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 11 of 23

II. The second suit against Matthew Wade Gilmer in state court raises issues of federal
law which prohibit claim-splitting.

21. | McRae has engaged in claim splitting against all state court Defendants, but of most
significance, against Matthew Wade Gilmer. Matthew Wade Gilmer occupies a different legal
position as opposed to all other defendants. Matthew Wade Gilmer is the only defendant sued first
in federal court (Ex. B) then later in state court (Ex. A). Even if this Court finds that the federal
court complaint and state court complaint are mutually exclusive, it is undisputed the claims of
each complaint are predicated upon the Gibson disbursement, and therefore, McRae’s state court
complaint (Ex. A) is removable under the claim splitting doctrine:

“Likewise, “(T]he rule against claim splitting prohibits a
plaintiff from prosecuting its case piecemeal and requires that all
claims arising out of a single wrong be presented in one action.”
Hearn vy. Bd. of Supervisors of Hinds Cty., Miss., No. 3:12CV417—
CWR- FKB, 2013 WL 1305586, at *2—-*3 (S.D. Miss. Mar. 27,
2013), aff'd, (July 8, 2014) (quoting Ameritox, Ltd. v. Aegis Sciences
Corp., No. 3:08-cv—1168, 2009 WL 305874, *4 (N.D. Tex. 2009)
(citations omitted)). In a claim splitting scenario, the second suit will
be barred if it involves the same parties and same transaction or
series of transactions. /d.

Both rules (first-to-file and claim-splitting) recognize

that jurisdiction attaches in the first case.”

Morgan v. Yellowjacket Oilfield Servs., LLC, No. 2:16-CV-129,
2017 WL 2537430, at *3-4 (S.D. Tex. June 12, 2017) emphasis
added.

11
\t

Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 12 of 23

**See Also**

“This Court has recognized that the principal test for comparing
causes of action is whether the primary right and duty or wrong are
the same in each action. Stevenson v. International Paper Co., 516
F.2d 103, 109 (Sth Cir.1975), Kemp v. Birmingham News Co., 608
F.2d 1049, 1052 (5th Cir.1979)....”

Langston v. Ins. Co. of N. Am., 827 F.2d 1044, 1046 (5th Cir. 1987)

Under Langston and Morgan, it becomes necessary to compare the substantive allegations of the
first-filed complaint to the allegations of the state court complaint Matthew Wade Gilmer has

removed by this Notice. Please see the analysis below All claims are based upon the Gibson matter.

 

Complaint Removed By This Notice | First-Filed Federal Suit Ex. B
Attached hereto As Exhibit A

 

 

 

 

 

 

 

Conversion, See Ex. A {30 Conversion, Exhibit B at P.23 ¢ 108
Disgorgement, See Ex. A at 35-E Disgorgement, Exhibit B P.27 at 4 142
Negligence, See Doc. Ex A in full Negligence, Exhibit B P. 27 at ¥ 147
Injunction, See Doc. Ex A P.8 at 436 Injunction, Exhibit B P. 28 at {151
Sequestration, See Ex. D in full Sequestration, Exhibit B P. 28 at 151
Attorneys Fees, See Doc. Ex A 35-G Attorney’s Fees, Exhibit B P.27 at 4146
Pre-judgment Interest, See Ex. A, ¥35-D Pre-judgment Interest, Exhibit B P.27 at 146

 

Post-judgment Interest, See Doc. Ex A §35-D | Post-judgment Interest, Exhibit B at P.27 at 146

 

Punitive Damages, See Doc. Ex A, 935-F Punitive Damages, Exhibit B at P.27 at 9147

 

Breach Of Loyalty, Ex. A P.7 932-34 Breach Of Loyalty, Exhibit B at P.27 at (143

 

Breach Of Fiduciary Duty, Ex A. §31-34 Breach Of Fiduciary Duty, Exhibit B P.27 at (143

 

 

 

 

12
w

Case 3:19-cv-00124-CWR-LRA Document 1 Filed 02/15/19 Page 13 of 23

22. The chart above illustrates McRae’s attempt at classic claim splitting. Claim
splitting is a doctrine recognized by both state and federal law. Pursuant to Carpenter v. Kenneth
Thompson Builder, Inc., 186 So. 3d 820, 824-25 (Miss. 2014), claims splitting is defined as
follows by all the Mississippi Supreme Court and the United States Supreme Court:

The rule against claim-splitting requires a plaintiff to
assert all of its causes of action arising from a
common set of facts in one lawsuit. By spreading
claims around in multiple lawsuits in other courts or
before other judges, parties waste ‘scarce judicial
resources' and undermine ‘the efficient and
comprehensive disposition of cases.’ ” Katz, 655
F.3d at 1217 (quoting Hartsel Springs Ranch of
Colo., Inc. v. Bluegreen Corp., 296 F.3d 982, 985
(10th Cir.2002)). “It is well-settled that a plaintiff
may not use the tactic of filing two substantially
identical complaints to expand the procedural rights
he would have otherwise enjoyed.” Hartsel, 296
F.3d at 990. “[T]he [United States] Supreme Court
captured the general principle regarding claim-
splitting:

When the pendency of a [previously filed] suit is set
up to defeat another, the case must be the same.
There must be the same parties, or, at least, such as
represent the same interest; there must be the same
rights asserted and the same relief prayed for; the
relief must *825 be founded upon the same facts, and
the title, or essential basis, of the relief sought must
be the same.” Katz, 655 F.3d at 1217 (quoting The
Haytian Republic, 154 U.S. 118, 124, 14 S.Ct. 992,
38 L.Ed. 930 (1894)).

13
w

Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 14 of 23

So, the United States Supreme Court has held that claim splitting exists if (1) it’s the same parties

or at least represent the same interest; (2) same rights asserted and/or same relief requested; (3)

relief must be founded on the same facts; and (4) the essential basis of the relief must be the same.

Let us compare these elements between the this civil action and the first-filed civil action against

Matthew Wade Gilmer individually.

The Parties:

 

Ex. A State Court Complaint

Ex. B, Federal Court Complaint

 

Barry Gilmer

Gilmer Law Firm, PA
Gilmer Law Firm, PLLC
Matthew Wade Gilmer

 

 

Barry Gilmer

Gilmer Law Firm, PA

Gilmer Law Firm, PLLC

Matthew Wade Gilmer

Seth Little

Thomas Matthews, III, (settled for $15,000)

CNA Insurance (settled for nuisance value)

 

Rights Asserted By McRae / Same Relief Requested:

 

State Court Complaint Ex. A

Federal Complaint Ex. B

 

Injunction, Ex A, P8 at 436

Injunction, Ex. B P. 28 at (151

 

Sequestration, See Ex. C in full

Sequestration, Ex. B P. 28 at {151

 

 

 

 

 

(State Court Pleading)

Attorneys Fees, Ex A, §35-G Attomey’s Fees, Ex. B P.27 at 146
Pre-judgment Interest, See Ex A, 35-D Pre-judgment Interest, Ex. B P.27 at 146
Post-judgment Interest, See Ex. A 35-D Post-judgment Interest, Ex. B P.27 at 4146
Punitive Damages, See Doc. 2, 35-F Punitive Damages, Ex. B P.27 at 9147

 

 

14

 

 
Case 3:19-cv-00124-CWR-LRA Doc

ument 1. Filed 02/15/19 Page 15 of 23

Relief Founded On The Same Facts as Alleged by McRae: ”

 

State Court Complaint Ex. A

First-Filed Federal Suit Ex B.

 

Barry Gilmer did trial work on behalf of Gibson
Ex. A at P3 7

Barry Gilmer did trial work on behalf of Gibson Ex.B P.6
q16

 

McRae appealed the Gibson case and did the
appellate work See. Ex. A at P5 915-16

McRae appealed the Gibson case and did the appellate
work Ex. B P.6-7 422-25

 

Seth Little and Barry Gilmer conspired to disburse
the Gibson money without notifying McRae and
converted the same. See Ex. A P5 at 420, 23-25

Seth Little and Barry Gilmer conspired to disburse the
Gibson money without notifying McRae and converted the
same. Ex. B P.9 942

 

Matthew Wade Gilmer signed the checks
See Ex. A at P5 420,

Matthew Wade Gilmer signed the checks Ex. B P.10 942

 

Gilmer Law Firm, PA, Gilmer Law Firm, PLLC,
Barry Gilmer and Seth Little absconded with
McRae’s money Ex. A P5-6 at 920-25

Gilmer Law Firm, PA, Gilmer Law Firm, PLLC, Barry
Gilmer and Seth Little absconded with McRae’s money
Ex. B P.6-7 427

 

 

 

The basis for relief sought by McRae:

 

Complaint Removed By This Notice

Attached hereto As Exhibit A

First-Filed Federal Suit Ex. B

 

Conversion, See Ex. A 430

Conversion, Ex. B at P.23 4 108

 

Disgorgement, See Ex. A at 7 35-E

Disgorgement, Ex. B P.27 at ¥ 142

 

Negligence, See Doc. Ex A in full

Negligence, Ex. B P. 27 at J 147

 

Injunction, See Doc. Ex A P.8 at 936 Inj

unction, Ex. B P. 28 at {151

 

Sequestration, See Ex. C in full
(State court pleading)

Sequestration, Ex. B P. 28 at 151

 

Attorneys Fees, See Doc. Ex A 935-G

Attorney’s Fees, Ex. B P.27 at (146

 

Pre-judgment Interest, See Ex. A, 935-D

Pre-judgment Interest, Ex. B P.27 at 9146

 

Post-judgment Interest, See Doc. Ex A §35-D

Post-judgment Interest, Ex. B at P.27 at $146

 

Punitive Damages, See Doc. Ex A, §35-F

 

 

Punitive Damages, Ex. B at P.27 at 9147

 

 

No facts are admitted. These are the facts McRae relies upon. Matthew Wade Gilmer denies all allegation contained
within said chart. The chart and its contents are offered to show the identical nature of McRae’s two complaints.

15

 

 
Case 3:19-cv-00124-CWR-LRA Document 1 Filed 02/15/19 Page 16 of 23

 

Breach Of Loyalty, Ex. A P.7 932-34 Breach Of Loyalty, Ex. B at P.27 at 4143

 

Breach Of Fiduciary Duty, Ex A. 731-34 Breach Of Fiduciary Duty, Ex. B P.27 at 9143

 

 

 

 

23. The charting above clearly illustrates that McRae has satisfied every single element
that must be satisfied under the federal doctrine of claim splitting. The parties sued by McRae are
the same. The rights asserted by McRae are the same. The facts are the same. The essential basis
of relief is the same. The difference is Matthew Wade Gilmer was sued first in federal court
alleging these identical claims as a basis for relief. Pursuant to the United States Supreme Court
Holding in Haytian Republic, as quoted by the United States District Court Of Appeals in Kaiz,
McRae’s later-filed state court complaint against Matthew Wade Gilmer violates the first to file
doctrine and claim splitting doctrines recognized by this federal Court. Pursuant to those doctrines,
this federal court now has jurisdiction over the state court complaint attached as Ex A.

24. | McRae has now split his claims by first filing a lawsuit against Matthew Wade
Gilmer in federal court (Ex. A) and then bringing a second suit later in time against Matthew Wade
Gilmer in state court (Ex. B). The later-filed state lawsuit (Ex. A) against Matthew Wade Gilmer
satisfies every element of claim splitting when compared to the first-filed federal lawsuit: (1) the
parties are the same, (2) rights asserted are the same, (3)the facts are the same and (4) the relief
requested is the same.

25. In summary of claim splitting, McRae’s later-filed state lawsuit (Ex. A) is
removable to this court under the first-filed doctrine together with the claim-splitting doctrine

discussed above.

16
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 17 of 23

III. Matthew Wade Gilmer’s constitutional right to an attorney of his choosing and jury trial
has been violated by the trial court and McRae.

26. | The honorable trial court judge in this matter has engaged in a repetitious pattern
and practice of entering bench opinions which directly effect Matthew Wade Gilmer without
affording Matthew Wade Gilmer the opportunity to seek out and employ an attorney. When this
has occurred, Matthew Wade Gilmer has called upon his father to intermittently serve as Matthew
Wade Gilmer’s attorney. On or about October 29, 2018 McRae subpoenaed Matthew Wade Gilmer
to a hearing on McRae’s motion to amend Matthew Wade Gilmer as party to the state court action.
Matthew Wade Gilmer gave extensive testimony regarding Matthew Wade Gilmer’s limited
contact with Mr. Bobby Gibson and Matthew Wade Gilmer’s nonparticipation in the Gibson
litigation. This included comprehensive cross examination by McRae. The trial court denied
McRae’s request to bring suit against Matthew Wade Gilmer and ruled that Matthew Wade Gilmer
was a clerical agent of Barry W. Gilmer who carried out “mundane” tasks such as signing the
checks in the Gibson matter. Once Matthew Wade Gilmer was no longer at risk of becoming sued
by McRae, Matthew Wade Gilmer terminated Barry W. Gilmer as his lawyer.

27. On the night of February 4, 2018 Matthew Wade Gilmer was instructed by Barry
W. Gilmer to appear at the Hinds County, Mississippi Chancery Courthouse to serve as a witness
at the trial of the state court action. As the trial became underway, the trial judge began hearing
pending motions, one of which was a third attempt to cause Matthew Wade Gilmer to become
sued in state court. The trial judge became inflamed with Barry W. Gilmer, violently thrashed the
bench and called Barry W. Gilmer a “liar” who had “committed misrepresentations” to the Court.
Barry W. Gilmer asked that Matthew Wade Gilmer be given an opportunity to defend himself

against McRae’s attempt to add Matthew Wade Gilmer to the litigation in Matthew Wade Gilmer’s

17
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 18 of 23

individual capacity. The trial judge then became punitive and ordered Matthew Wade Gilmer be
served with the state court lawsuit (Ex. A). The honorable trial judge also ordered Matthew Wade
Gilmer to submit to a deposition in less than ten (10) days and appear and defend himself at the
state court trial which was scheduled to commence in fifteen (15) days.

28. | Barry W. Gilmer attempted to offer the usual rebuttal argument which is permitted
under the Mississippi Rules Of Civil Procedure. However, the honorable trial judge continued in
her fit of rage and retreated to the judge’s chamber issuing instructions that Barry W. Gilmer could
make an open record proffer and nothing else.

29. | Atthe conclusion of the February 6, 2017 proceedings, Barry W. Gilmer once again
asked the trial judge if Matthew Wade Gilmer was required to answer the amended complaint and
defend himself at the trial set to commence less than twenty days from the point in time that
Matthew Wade Gilmer became sued. The trial judge replied as much as he “wants to”.

30. Prior to Matthew Wade Gilmer becoming sued in state court, McRae and Barry W.
Gilmer conducted extensive discovery including numerous depositions. Said depositions included
the deposition of William Larry Latham, the Gibson Mediator, Seth C. Little and Thomas
Matthews. Matthew Wade Gilmer was not allowed to participate in these depositions and has not
been afforded due process and/or equal protections of the law which have been afforded to the
other defendants to the state court action (Ex. A).

31. Additionally, Matthew Wade Gilmer has attempted to hire two lawyers in this
matter who have each declined to accept employment due to the trial of this matter commencing
in less than ten (10) days.

32. | McRae’s state court complaint (Ex. A) pleads in terms of conversion, fraud, breach

of fiduciary duty and misrepresentation. See the charts above. Pursuant to the United States

18
a

Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 19 of 23

Constitution, Matthew Wade Gilmer is entitled to an attorney of his choosing, equal protection
under the laws that govern the Mississippi judiciary and due process as afforded to the other
Defendants to this action.

33. | Matthew Wade Gilmer alleges that his federal constitutional rights have been
abridged which is another reason why federal court jurisdiction is proper with regard to the state
court action. In support of this allegation, Matthew Wade Gilmer offers the following citations of
authority:

“(T]he right to counsel is one of constitutional dimensions and
should thus be freely exercised without impingement.” Potashnick
v. Port City Const. Co., 609 F.2d 1101, 1118 (Sth Cir. 1980)

Se

Prior cases establish, first, that due process requires, at a minimum,
that absent a countervailing state interest of overriding significance,
persons forced to settle their claims of right and duty through the
judicial process must be given a meaningful opportunity to be heard.
Early in our jurisprudence, this Court voiced the doctrine that
‘(w)herever one is assailed in his person or his property, there he
may defend,’ Windsor v. McVeigh, 93 U.S. 274, 277, 23 L.Ed. 914
(1876). See Baldwin v. Hale, 1 Wall. 223, 17 L.Ed. 531 (1864);
Hovey v. Elliott, 167 U.S. 409, 17 S.Ct. 841, 42 L.Ed. 215 (1897).
The theme that ‘due process of law signifies a right to be heard in
one's defense,’ Hovey v. Elliott, supra, 417, 17 S.Ct. at 844, has
continually recurred in the years since Baldwin, Windsor, and
Hovey.

Boddie v. Connecticut, 401 U.S. 371, 374, 91 S. Ct. 780, 784, 28 L.
Ed. 2d 113 (1971)

 

19
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 20 of 23

*

It is a familiar precept of constitutional jurisprudence that the
fourteenth amendment prohibits a state from depriving a person of

property or liberty without due process of law.

Vitek v. Jones, 445 U.S. 480, 487, 100 8.Ct. 1254, 1260, 63 L.Ed.2d
552 (1980); Doe v. Milwaukee County, 903 F.2d 499, 502-03 (7th
Cir.1990); Shango v. Jurich, 681 F.2d 1091, 1097 (7th Cir.1982).

#

However, if a case between private parties is arbitrarily and
capriciously decided, in violation of settled principles of law and
contrary to undisputed facts, though the court so deciding had
jurisdiction over the suit, the judgment may be in violation of the
14th Amendment. Postal Telegraph Cable Co. v. Newport, Ky., 247
U.S. 464, 38 S.Ct. 566, 62 L.Ed. 1215.

Williams v. Tooke, 108 F.2d 758, 759 (Sth Cir. 1940)

**

The protection against inconvenient litigation is typically described

in terms of “reasonableness” or “fairness.”

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292,
100 S. Ct. 559, 564, 62 L. Ed. 2d 490 (1980)

20
Case 3:19-cv-00124-CWR-LRA Document 1 Filed 02/15/19 Page 21 of 23

34. | Matthew Wade Gilmer would show that McRae together with the honorable trial
judge have abridged Matthew Wade Gilmer’s federally protected constitutional rights in the
following ways:

(a) Mathew Wade Gilmer has not been afforded the opportunity to hire a lawyer of
his choosing. Pursuant to Potashnick above, this violates Matthew Wade Gilmer’s
constitutional rights.

(b) Matthew Wade Gilmer has been sued for breach of fiduciary duty. Said claim is
not an equitable matter, and therefore, Matthew Wade Gilmer is entitled to a jury
trial. Matthew Wade Gilmer has been deprived of this right as the state court
action is set for a bench trial in less than ten days. Pursuant to Postal Telegraph
Cable Co. v. Newport, Ky., 247 U.S. 464, 38 S.Ct. 566, 62 L.Ed. 1215. Vitek v.
Jones, 445 U.S. 480, 487, 100 S.Ct. 1254, 1260, 63 L.Ed.2d 552 (1980); Doe v.
Milwaukee County, 903 F.2d 499, 502-03 (7th Cir.1990); Shango v. Jurich, 681
F.2d 1091, 1097 (7th Cir.1982) Matthew Wade Gilmer’s right to equal protection
and due process has been violated.

(c) Matthew Wade Gilmer has not been afforded the pretrial processes and
procedures he is entitled to but has been afforded to other litigants. Pursuant to
Postal Telegraph Cable Co. v. Newport, Ky., 247 U.S. 464, 38 S.Ct. 566, 62 L.Ed.
1215. Vitek v. Jones, 445 U.S. 480, 487, 100 S.Ct. 1254, 1260, 63 L.Ed.2d 552
(1980); Doe v. Milwaukee County, 903 F.2d 499, 502-03 (7th Cir.1990); Shango
v. Jurich, 681 F.2d 1091, 1097 (7th Cir.1982) Matthew Wade Gilmer’s right to

equal protection and due process has been violated.

21
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 22 of 23

35. In summary, Matthew Wade Gilmer’s core constitutional rights have been violated
by McRae and the trial court. Therefore, the state court suit (Ex. A) against Matthew Wade Gilmer
has violated the protections afforded to Matthew Wade Gilmer by the United States Constitution.
As a result, and in combination with the first-to-file theory set forth above, this court now has
jurisdiction over the complaint attached hereto as Ex. A.

CONCLUSION

36. McRae first sued Matthew Wade Gilmer in federal court alleging federal question
matters such a RICO violations, wire fraud and mail fraud. Said federal lawsuit is solely predicated
upon the Gibson disbursement transaction. As a result, this Court now has jurisdiction over the
duplicative later-filed state court action (Ex. A) filed against Matthew Wade Gilmer. In addition
to that instance of federal jurisdiction, the trial court presiding over the state court suit (Ex. A) has
abridged Matthew Wade Gilmer’s federal constitutional rights. Therefore, this court is now vested
with jurisdiction over the state court suit attached hereto as Ex. A.

Respectfully Submitted,
Matthew Wade vd Individually

a» Lb, Ud mpr—

Matthew Wade Gilmer, Individually, Pro Se
MSB# 104685

Matthew Wade Gilmer
Attorney At Law

Post Office Box 1696
Madison, Mississippi
mwg@mwegattorney.com
P: 601-850-7773

F: 601-510-9098

oe
Case 3:19-cv-00124-CWR-LRA Document1 Filed 02/15/19 Page 23 of 23

CERTIFICATE OF SERVICE
I, Matthew Wade Gilmer, do hereby certify that I have this day served a true and correct
copy of the above and forgoing Notice Of Removal by placing the same with the U.S. Mail, postage
prepaid, and by filing the same with Mississippi Electronic Court System which will also

electronically serve the following persons:

Law Office Of B. Ruth Johnson, PLLC
Hon Michelle D. Biegel

405 Tombigbee Street (39201)

Post Office Box 2433

Jackson, Mississippi 39225-2433
Telephone: (601) 354-1000

Facsimile: (601) 354-9994

Attorneys For McRae Law Firm, PLLC

Barry W. Gilmer

Post Office Box 919

Madison, Mississippi 39130
gilmerlaw@gilmerlawfirm.com
Attorney For All Other Defendants

Hon. Janace Goree
Special Trial Judge

Post Office Box 13301
Jackson, MS 39236-3301
jgoree9778@gmail.com

     

th
SO CERTIFIED this the /S day of February, a)

 

Matthew Wade Gilmer

ae
